Exhibit 10.35
CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY
*** Confidential Treatment has been requested for portions of this Exhibit.
Confidential portions of this Exhibit are designated by [****]. A complete
version of this exhibit has been filed separately with the Securities and
Exchange Commission.
Cross License Agreement
(the Agreement)
between
Trident Microsystems (Far East) Ltd., Ugland House, South Church Street, Grand
Cayman, Cayman Islands, B.W.I.
PURCHASER
and
Micronas GmbH, Hans-Bunte-Strasse 19, 79108 Freiburg im Breisgau, Germany
Micronas
PURCHASER and Micronas each a Party and together the Parties

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY
Table of Contents

              List of Annexes     2   Preamble     3  
1.
  Definitions     3  
2.
  License under Pool-Patents     4  
3.
  License under DRX/FRC/Audio-Patents     5  
4.
  Infringement, Defence and Maintenance of Licensed Patents     5  
5.
  Miscellaneous     6  
6.
  Term and Termination     7  
7.
  Governing Law and Jurisdiction     7  

1



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY
List of Annexes

             
Annex
    1.5:     List of DRX/FRC/Audio-Patents
Annex
    1.8:     List of Micronas Patent Portfolio
Annex
    1.9     List of Pool-Patents
Annex
    2:     List of Existing Out-Licensing Agreements
Annex
    5.21     Disclosure Annex for Section 5.21
Annex
    5.22     Disclosure Annex for Section 5.22

2



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY
Preamble

A.   Micronas Semiconductor Holding AG, a Swiss corporation with registered
office in Zurich, Switzerland, and PURCHASER have entered into a purchase
agreement dated March 31, 2009 under which Micronas Semiconductor Holding AG and
its Affiliates sell their frame rate converter (FRC), and audio and demodulator
(DRX) product lines and the assets pertaining to them to PURCHASER and its
Affiliates, and PURCHASER and its Affiliates acquire, among other assets,
ownership rights in patents relating to FRC, Audio and/or DRX technology;   B.  
Micronas intends to grant PURCHASER and its Affiliates a license under certain
patents which do not exclusively or primarily pertain to FRC, Audio and/or DRX
technology, but may cover aspects of FRC, Audio and/or DRX products;   C.  
PURCHASER and its Affiliates intend to grant Micronas and its Affiliates a
license under the patents assigned to them by execution of the Purchase
Agreement, such license permitting Micronas to make, offer and sell any products
except, during the three year period defined below, FRC, Audio and/or DRX
products.

Now therefore, the Parties agree to the following:

1.   Definitions   1.1   Affiliate: With respect to any Party, any other entity
which directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with such Party.   1.2  
Audio-Product: Integrated circuit products demodulating audio broadcast IF
signals and/or performing audio decoding, audio baseband processing for TVs
receiving analogue and/or digital broadcast signals, and integrated circuit
products implementing universal serial bus (USB) compliant audio converters
(CODEC); provided that, for the avoidance of doubt, the Audio-Product shall
include, without limitation, the audio products sold by Micronas and its
Affiliates to Logitech International S.A. and its affiliates.   1.3  
DRX-Product: Integrated circuit product for demodulation of analogue/digital
terrestrial and cable TV signals.   1.4   Effective Date: The effective date of
this Agreement is the closing date of the Purchase Agreement.   1.5  
DRX/FRC/Audio-Patents: The patents and utility models, irrespective of whether
registered or not and including applications for any of such rights,
continuations-in-part of said patent applications, and any patents reissuing on
any of the patents that are part of Micronas Patent Portfolio and that are
exclusively relevant for Audio Products, DRX Products and FRC Products that are
listed in Schedule 2.1.1 b)A to the Purchase Agreement and in Annex 1.5 of this
Agreement.

3



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY

1.6   FRC-Product: Integrated circuit product comprising frame-rate-converter
function using motion-estimation, motion-compensation technology for use in
consumer TV.   1.7   Licensed Patents: The DRX/FRC/Audio-Patents and the
Pool-Patents, any one of these patents a “Licensed Patent”.   1.8   Micronas
Patent Portfolio: All patents and utility models irrespective of whether
registered or not and including applications for any of such rights that
Micronas owns at the date this Agreement is signed. The respective rights are
listed in Annex 1.8 of this Agreement for documentation purposes, without this
limiting this definition in any way whatsoever.   1.9   Pool-Patents: The
patents and patent applications, continuations-in-part of said patent
applications, and any patents reissuing on any of the patents that belong to
Micronas Patent Portfolio and that are relevant of the DRX-Products,
Audio-Products and FRC-Products that are listed in Annex 1.9 of this Agreement.
  1.10   Purchase Agreement: The purchase agreement dated March 31, 2009 between
Micronas Semiconductor Holding AG and PURCHASER, as amended on May 14, 2009.  
2.   License under Pool-Patents

Micronas, on behalf of itself and its Affiliates, grants to PURCHASER a
royalty-free, perpetual, irrevocable, fully assignable and transferable and
worldwide license under the Pool-Patents including the right to grant
sublicenses through multiple tiers, to make (including the right to use any
apparatus and practice any method in making), use, import, offer for sale,
lease, license, sell and/or otherwise transfer ownership of any FRC-Product,
Audio-Product and/or DRX-Product including improvements and modifications
thereto. The license will be sole and exclusive for a period of 3 (three) years
following the Closing Date as defined in the Purchase Agreement; provided,
however, the exclusivity provided in this sentence related to the Pool-Patents
shall not apply in connection with the license by Micronas to a third party if
both of the following conditions are met: (i) such license is granted in
connection with Micronas granting to such third party a license to a substantial
part, but at least a majority, of the Micronas Patent Portfolio; and (ii) such
third party is not, at the time of such grant to such third party, a direct or
indirect competitor of PURCHASER. For purposes of this Section 2, competitors of
PURCHASER are companies designing, manufacturing or selling FRC-Products,
Audio-Products and/or DRX-Products, or system-on-a-chip products designed for
integration into digital televisions. For avoidance of doubt, the grant by
Micronas to a third party of a non-exclusive license under the Pool-Patents
solely to design, manufacture or sell products with audio capabilities in
connection with a sale by Micronas to such third party of its VCT product family
in existence as of the date of this Agreement shall not be prohibited under this
Section 2, provided that such license shall explicitly prohibit such third party
from designing, manufacturing or creating products containing FRC-Product or
DRX-Product capabilities (Excluded Capabilities), provided further that such
Excluded Capabilities are based partially or wholly on the Pool-Patents.
Following the three-year period, the license will be non-exclusive. As of the
date hereof, Micronas and its Affiliates have granted certain licenses to third
parties relating to DRX/FRC/Audio-Patents (the Existing Out-Licensing

4



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY
Agreements). Micronas has made reasonable efforts to locate such Existing
Out-Licensing Agreements and listed on Annex 2 those which have been located as
of the Effective Date. To the extent that any Existing Out-Licensing Agreement
does not exclusively relate to one or more of the DRX/FRC/Audio-Patents or
cannot be assumed by PURCHASER for any other reason, the parties agree that such
Existing Out-Licensing Agreement shall be deemed to be excluded from the
exclusivity provided in this Section 2 and shall not violate the licensing
restrictions set forth in Section 3.11 below.

3.   License under DRX/FRC/Audio-Patents   3.11   PURCHASER, on behalf of itself
and its Affiliates grants to Micronas a royalty-free, perpetual, irrevocable,
non-exclusive, fully assignable and transferable and worldwide license under the
DRX/FRC/Audio-Patents including the right to grant sublicenses through multiple
tiers, to make (including the right to use any apparatus and practice any method
in making), use, import, offer for sale, lease, license, sell and/or otherwise
transfer ownership of any product that is not a FRC-Product, Audio-Product or a
DRX-Product, or an improvement or modification thereto.   3.12   After a period
of 3 (three) years following the Closing Date as defined in the Purchase
Agreement, the license granted by PURCHASER to Micronas pursuant to Section 3.1
also extends to FRC-Products, Audio-Products and DRX-Products, and improvement
and modifications thereto.   3.13   [****].   4.   Infringement, Defence and
Maintenance of Licensed Patents   4.14   Neither Party shall have any obligation
hereunder to institute any action or suit against third parties for infringement
of any of its Licensed Patents or to defend any action or suit brought by a
third party which challenges or concerns the validity of any of its Licensed
Patents.   4.15   PURCHASER is entitled to enforce any Pool-Patent in court.
Micronas is under an obligation to assist PURCHASER in enforcing any such
Pool-Patent and to take all actions that PURCHASER may reasonably request in
this regard, provided that PURCHASER reimburses Micronas for the cost incurred,
including time spent by Micronas’ officers and/or employees. Should the license
granted to PURCHASER not suffice to give PURCHASER sufficient standing to sue,
Micronas hereby authorises PURCHASER to enforce such Pool-Patent on its behalf,
provided that PURCHASER pays the court fees and the opponent’s legal cost.
PURCHASER has to bear all costs associated with enforcing a Pool-Patent and is
solely entitled to all damage and similar awards.   4.16   Neither Party, nor
any of its Affiliates, is required to file any patent application, or to secure
any patent or patent rights, or to maintain any patent in force. However, if a
Party decides not to maintain a Licensed Patent, it shall inform the other Party
accordingly at least 30 days prior to the latest due date of the maintenance
fee(s), offering to assign said Licensed Patent to the other Party. Any official
fees payable in

5



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY

    connection with the assignment shall be borne by the receiving Party. The
Licensed Patent is assigned subject to the terms of this Agreement, i.e.
following such assignment such Licensed Patent is deemed to be a patent licensed
by the receiving Party to the other Party pursuant to Section 2 or 3, as the
case may be.   5.   Miscellaneous   5.17   Neither Party shall assign or grant
any right under any of its Licensed Patents unless such assignment or grant is
made subject to the terms of this Agreement.   5.18   Neither Party makes any
representation or warranty, express or implied, nor shall either Party have any
liability in respect of any infringement of patents or other rights of third
parties due to the other Party’s operation under the license herein granted.
This provision does not affect the representations and warranties provided for
in the Purchase Agreement or those set forth in Sections 5.19, 5.20, 5.21 and
5.22 in this Agreement.   5.19   The Pool-Patents are in full force and effect
and, as far as registration is possible, duly registered and all renewal fees
have been fully paid when due in as far as registration is a prerequisite for
protection. All rights to Pool-Patents are free and clear of any liens,
encumbrances or other third party rights other than non—exclusive licenses or
rights of use. No exclusive licenses have been granted for the use of any of the
Pool-Patents.   5.20   None of the Pool-Patents and have been unlawfully
obtained by Seller (as defined in the Purchase Agreement), the Transferred
Companies (as defined in the Purchase Agreement) or the Asset Seller Companies
(as defined in the Purchase Agreement). Seller, the Transferred Companies and
the Asset Seller Companies have not disclosed and will not disclose the
Pool-Patents to any third party, except in the Ordinary Course of Business (as
defined in the Purchase Agreement) and on the basis of state-of-the-art
non-disclosure agreements.   5.21   Except as disclosed in Annex 5.21, neither
the Seller nor the Transferred Companies nor the Asset Seller Companies have
received any notice in the last two years prior to the Signing Date (as defined
in the Purchase Agreement) from any third party claiming that a product sold and
being part of the Product Lines (as defined in the Purchase Agreement) infringes
the Intellectual Property (as defined in the Purchase Agreement) of any third
party.   5.22   Except as disclosed in Annex 5.22, (i) the Pool-Patents are not
subject to any pending or, to Seller’s Knowledge, threatened proceedings for
opposition or cancellation, revocation and/or invalidity or any legal
proceedings otherwise challenging the use of such Intellectual Property for the
Product Lines, and (ii) there are no contractual restrictions materially
affecting the use of the Pool-Patents for the Product Lines.

6



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY

5.23   Except as provided for otherwise in this agreement or the Purchase
Agreement, neither Party makes any representation or warranty, express or
implied, concerning the validity and/or enforceability of any of the Licensed
Patents.   5.24   Sections 5.17 and 5.18 do not change the obligations, if any,
of the Parties under the Purchase Agreement. Micronas’ liability under this
agreement is subject to the limitations on Seller’s liability set forth in
Section 7.2.1 of the Purchase Agreement.   5.25   No amendment or modification
of this Agreement shall be valid or binding upon the Parties unless made in
writing and signed. This also applies to changes to this requirement of written
form.   5.26   If any section of this Agreement is found by competent authority
to be unenforceable in any respect for any reason, the enforceability of such
section in every other respect and the remainder of this Agreement shall
continue in effect and the unenforceable section shall be replaced by an
enforceable section that most closely expresses the economic intent of the
Parties.   6.   Term and Termination   6.27   This Agreement shall enter into
force on the Effective Date.   6.28   This Agreement shall terminate when no
claim of any Licensed Patent is in force in any territory any more.   7.  
Governing Law and Jurisdiction   7.29   This Agreement shall be interpreted and
enforced in accordance with the laws of Switzerland excluding its choice of law
provisions, with exclusion of the Vienna Convention on the International Sale of
Goods dated April 11, 1980.   7.30   Any dispute, controversy or claim arising
out of or relating to this Agreement or the Transfer Agreements, or the breach,
termination or validity thereof, shall be exclusively decided by the Commercial
Court of Zurich (Handelsgericht Zurich), Switzerland.

7



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT REQUESTED — REDACTED COPY
Place, Date: Freiberg, Germany — 14 May 2009
Micronas GmbH

             
/s/ MANFRED HÄNER
           
Manfred Häner
           
CFO
           

Place, Date: Santa Clara, California — 14 May 2009
Trident Microsystems (Far East) Ltd.


             
/s/ SYLVIA SUMMERS COUDER 
      /s/ PETER J. MANGAN     
Sylvia Summers Couder
      Peter J. Mangan    
Director
      President and Director    

[Signature Page to Cross License Agreement]

